DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-20-22.
Specification
The disclosure is objected to because of the following informalities:
All occurrences of the word “mould” needs to be replaced with “mold” in the specification and the claims.
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
In this case, the abstract in a giant run-on sentence in the form of a claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with antecedent basis issues.  Once a limitation is introduced, the same name must be used going forward so it is clear the a previously disclosed limitation is being further limited. 
With regards to claim 1, the phrase “steps, in any convenient order” is unclear.  It is unclear what can and cannot be considered convenient.  It is also unclear how the order of steps can be changed.  The specification appears to disclose the steps in order allow the utensil to obtain sufficient stiffness or rigidity and there does not appear to be any support that a different order would have the same results.  Also, if the order can be a different order, does the removing/cutting have to be before the adhesive has set or can it now be after the adhesive has set if that is convenient?  With regards to claim 4, 
With regards to claim 1 line 3, the phrase “number and thickness suitable for making a required item of cutlery” is unclear.  It is unclear what can and cannot be considered a number and thickness that is suitable?  What dictates what is suitable versus what is not suitable?
With regards to claim 1 line 3, the phrase “a required item of cutlery” is unclear.  What structure represents the required item of cutlery.  What makes it “required”?  Is this item of cutlery the same structures as the cutlery utensils from line 1?  On line 9, the phrase “the require utensil” is unclear in that it is unclear what makes this “required”? 
Regarding claims 1 and 7, each occurrence of the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 1 line 7, the phrase “form a pliable composite sheet” is unclear.  It is unclear how applying the outer coverings now make the sheet a pliable composite sheet when on line 2 previously discloses the forming a pliable composite sheet.  Is the line 2 sheet not pliable and composite?  Is the pliable composite sheet on line 7 the same or a different structure than the pliable composite sheet on line 2?
Claim 1 recites the limitation "the shape" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the utensil" on line 8.  There is insufficient antecedent basis for this limitation in the claim.  The preamble discloses utensils plural 
Claim 1 recites the limitation "the use of a two-part mould" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the collective shape" on line 9.  There is insufficient antecedent basis for this limitation in the claim.  Is the collective shape the same or a different structure than the shape limitation on line 8?  As written, there is a shape and, in addition, there is a collective shape which is unclear.  
Claim 1 recites the limitation "the required utensil" on line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is supposed to further limit any of the previous utensil disclosures?
Claim 1 recites the limitation "the formed utensil" on lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is supposed to further limit any of the previous utensil disclosures?  The preamble discloses utensils plural and it is unclear if “the utensil” on lines 9-10 is referencing the line 1 utensils or not?  If so, which one?
With regards to claim 1 lines 9-10, the phrase “removing the formed utensil” is unclear.  The utensil is not removed from the sheet.  It is the cutting of the sheet in a particular shape that forms the utensil.  The utensil must already exist before the cutting in order for the utensil to be removed from the sheet which it does not.
With regards to claim 1 line 10, the phrase “from the composite sheet” is unclear.  It is unclear which of the two composite sheets is being referenced?  Is it the line 2 sheet or the line 7 sheet?

Claims 2 and 3 recite the limitation "the substrate for forming utensils”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 does not disclose a substrate for forming utensils.  Claim 1 only discloses an internal substrate for making a required item of cutlery.
Claim 4 recites the limitation "the outermost paper sheets" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the composite multi-layer substrate" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 recites the limitation "the outer covering sheets" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the innermost sheets" on line 2.  There is insufficient antecedent basis for this limitation in the claim.  What represent the innermost sheets?  Is this all of the over-laying food-grade sheets or just inner ones of the over-laying food-grade sheets?  If there is only 2 overlaying food-grade sheets making up the substrate, how can they be considered inner most?  Inner most in relation to what other sheets?
Claim 6 recites the limitation "the outermost sheets" on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 
Claim 7 recites the limitation "the outermost sheets of paper" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7 are confusing in that there is a time in claim 1 where the substrate 7 has not had the outer covering 8, 9 applied.  These claims need to be clear about what point in claim 1 that they are further limiting.  
Claim 8 recites the limitation "the manufacturing process" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 9, it is unclear what the further step of forming the utensil while the adhesive is still wet or is otherwise not set or cured when claim 1 discloses removing/cutting the formed utensil before the adhesive has set.  As written, these steps are separate steps which is unclear.  
Claims
It is to be noted that claims 1-9 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724